
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


[Non-Employee Directors]

BEACON ROOFING SUPPLY, INC. 2004 STOCK PLAN

STOCK OPTION AGREEMENT

        A Non-Qualified Stock Option (the "Option") granted by Beacon Roofing
Supply, Inc., a Delaware corporation (the "Company"), to the non-employee
director named in the attached Award letter (the "Optionee"), for common stock,
par value $.01 per share (the "Common Stock"), of the Company shall be subject
to the following terms and conditions:

        1.    Stock Option Grant.    Subject to the provisions set forth herein
and the terms and conditions of the Beacon Roofing Supply, Inc. 2004 Stock Plan
(the "Plan"), a copy of which is attached hereto and the terms of which are
hereby incorporated by reference, and in consideration of the agreements of the
Optionee herein provided, the Company hereby grants to the Optionee a
Non-Qualified Stock Option, to purchase from the Company the number of shares of
Common Stock, at the purchase price per share, and on the schedule, set forth in
the attached Award letter.

        2.    Acceptance by Optionee.    The exercise of the Option is
conditioned upon its acceptance by the Optionee in the space provided therefor
at the end of the attached Award letter and the return of an executed copy of
such Award letter to the Secretary of the Company no later than 60 days after
the Date of Grant set forth therein or, if later, 30 days after the Optionee
receives this Agreement.

        3.    Exercise of Option.    Written notice of an election to exercise
any portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee's death, in accordance with
procedures established by the Compensation Committee of the Board of Directors
of the Company (the "Committee") as in effect at the time of such exercise.

        At the time of exercise of the Option, payment of the purchase price for
the shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, or (ii) in cash
received from a broker-dealer to whom the Optionee has submitted an exercise
notice and irrevocable instructions to deliver the purchase price to the Company
from the proceeds of the sale of shares subject to the Option.

        If applicable, an amount sufficient to satisfy all minimum Federal,
state and local withholding tax requirements prior to delivery of any
certificate for shares of Common Stock must also accompany the exercise. Payment
of such taxes can be made by a method specified above, and/or by directing the
Company to withhold such number of shares of Common Stock otherwise issuable
upon exercise of the Option with a fair market value equal to the amount of tax
to be withheld.

        4.    Exercise Upon Termination of Service on the Board.    If the
Optionee's service on the Board terminates for any reason other than death,
disability or retirement as described below, the then vested portion of the
Option shall continue to be exercisable until the earlier of the 90th day after
the date of such termination of service or the date the Option expires by its
terms.

        In the event of the Optionee's death, disability or retirement while
serving on the Board, the outstanding portion of the Option shall become fully
vested on such date and shall continue to be exercisable until the earlier of
the first anniversary of the date of the Optionee's death, disability or
retirement or the date the Option expires by its terms. For this purpose
(i) "disability" means (as determined by the Committee in its sole discretion)
the inability of the Optionee to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which is
expected to result in death or disability or which has lasted or can be expected
to last for a continuous period of not less than 12 months and (ii) "retirement"
means termination in accordance with the Company's retirement policy for
Directors.

        5.    Option Not Transferable.    The Option may be exercised only by
the Optionee during his lifetime and may not be transferred other than by will
or the applicable laws of descent or distribution

--------------------------------------------------------------------------------




or pursuant to a qualified domestic relations order. The Option shall not
otherwise be assigned, transferred, or pledged for any purpose whatsoever and is
not subject, in whole or in part, to attachment, execution or levy of any kind.
Any attempted assignment, transfer, pledge, or encumbrance of the Option, other
than in accordance with its terms, shall be void and of no effect.

        6.    Surrender of or Changes to Agreement.    In the event the Option
shall be exercised in whole, this Agreement shall be surrendered to the Company
for cancellation. In the event this Option shall be exercised in part or a
change in the number of designation of the shares of Common Stock shall be made,
this Agreement shall be delivered by the Optionee to the Company for the purpose
of making appropriate notation thereon, or of otherwise reflecting, in such
manner as the Company shall determine, the change in the number or designation
of such shares.

        7.    Administration.    The Option shall be exercised in accordance
with such administrative regulations as the Committee shall from time to time
adopt.

        8.    Governing Law.    This Agreement, and the Option, shall be
construed, administered and governed in all respects under and by the laws of
the State of Delaware.

IN WITNESS WHEREOF, this Agreement is executed by the Company as of
this            day of                  ,        .

    BEACON ROOFING SUPPLY, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20

